Pos cuanto el apelante fué convicto dos veces por acome-timiento y agresión grave con circunstancias agravantes, primero en la corte municipal, y luego, después de un juicio de novo, en la corte de distrito;
PoR cuanto el alegato no contiene señalamiento ninguno de errores, y aparece que las únicas cuestiones levantadas en el mismo se refieren a la suficiencia de la prueba; y
Pon cuanto no existe en los autos exposición del caso o transcripción de evidencia alguna para colocar a esta, corte en una posición que nos permita apreciar el verdadero peso de la prueba practicada en la corte inferior durante el juicio y juzgar si la corte de distrito cometió error manifiesto al resolver el conflicto.
Por tanto, se confirma la sentencia apelada.